                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

ROBBIN AMANDA BAYSE, a/k/a
ROBERT BAYSE,

        Plaintiff,
                                                        CIVIL ACTION NO.
v.                                                    5:18-cv-00049-TES-CHW

Comm’r GREGORY DOZIER, et al.,

        Defendants.


        ORDER ADOPTING THE UNITED STATES MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION



        Law is hard. Of course, it is even more difficult without a formal legal education.

 More than that, however, when a pro se party is proceeding without a legal education

 while in prison, understanding the complexities and intricacies involving the ever-

 changing—and very challenging—area of constitutional law can, without doubt, make

 one frustrated, disheartened, and at times indignant. That is exactly the type of case

 before the Court today.

        What needs to be understood, first and foremost, is that in the Eleventh Circuit,

 clearly-established rights are those set by precedent of the United States Supreme Court,

 the Eleventh Circuit Court of Appeals, and the law from the highest court of the state

 where the alleged constitutional violation took place. Terrell v. Smith, 668 F.3d 1244, 1255–

 56 (11th Cir. 2012). As a district court within the Eleventh Circuit, the Court is obligated
to apply the law established by these courts and to render impartial decisions based on

constitutional rights clearly established at the time of the alleged violation.

                                       BACKGROUND

       Here, Plaintiff was born biologically male but has been living as a transgender

female for the past 27 years. [Doc. 48-3 at p. 41]. In September of 2015, Dr. Cathleen Cleary

first diagnosed Plaintiff with gender dysphoria—“a marked incongruence between one’s

experienced/expressed gender and assigned gender, of at least 6 months.” [Id. at p. 18];

see also [Doc. 65 at p. 2 (quoting American Psychiatric Association, Diagnostic and

Statistical Manual of Mental Disorders (5th ed. 2013))]. In short, Plaintiff claims that

Defendants from the Georgia Department of Corrections (“GDC”) violated the Eighth

Amendment when they acted with deliberate indifference to a serious medical need—

Plaintiff’s gender dysphoria diagnosis—by refusing to provide sexual reassignment

surgery (“SRS”) as treatment and by only permitting unqualified professionals to treat

Plaintiff’s disorder. [Doc. 1 at pp. 16–17]; see also [Doc. 69 at p. 1 (“There is no dispute . . .

that . . . gender dysphoria is a serious medical need.”)]; [Doc. 65 at p. 11]. In addition to

this claim, Plaintiff also asserts a claim under the Fourteenth Amendment’s Equal

Protection Clause based upon an allegation that the GDC has a policy prohibiting male-

to-female transgender inmates from obtaining vaginoplasty but allowing biologically-

born female inmates to undertake a gender confirmation procedure. [Id. at pp. 7, 17–19].




                                                2
       After the completion of discovery, Defendants, sued in both their individual and

official capacities, moved for summary judgment. Now, before the Court for

consideration is the United States Magistrate Judge’s Report and Recommendation [Doc.

65] to grant Defendants’ Motion for Summary Judgment [Doc. 48]. The Recommendation

is clearly is a careful, correct, and comprehensive review of both the record in this case

and the applicable law. Shortly after its filing, Plaintiff, in accordance with 28 U.S.C. §

636(b)(1)(C), filed an Objection [Doc. 69].

                                      DISCUSSION

       A.     Standard of Review

       When parties submit objections to a magistrate judge’s recommendation, the

Court must “make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28 U.S.C. §

636(b)(1)(C). In doing so, the Court need not consider “[f]rivolous, conclusive, or general

objections.” United States v. Schultz, 565 F.3d 1353, 1361 (11th Cir. 2009) (per curiam)

(quoting Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988)).

       B.     Plaintiff’s Objection

       The Court carefully considered the contents of Plaintiff’s Objection; however,

based upon the United States Supreme Court’s decisions in Farmer v. Brennan, 511 U.S.

825, 837 (1994), and Estelle v. Gamble, 429 U.S. 91, 107 (1976), it finds that Plaintiff’s

arguments fail to overcome the findings and conclusions recommended by the United



                                              3
States Magistrate Judge. See [Doc. 65 at p. 23 (citing Simpson v. Holder, 200 F. App’x 836,

839 (11th Cir. 2006) (disagreement with the opinions of medical professionals does not

amount to a constitutional violation))]. Because Plaintiff seems to object to the entirety of

the Recommendation, and in order to avoid a reiteration of the United States Magistrate

Judge’s analysis, the Court only address Plaintiff’s concerns related to the current medical

treatment in this case. See Shultz, 565 F.3d at 1361, supra.

       The crux of Plaintiff’s Objection seems to be that the treating medical professionals

in this case do not meet the standards of care as published by the World Association for

Transgender Health (“WPATH”), a standard previously found to be authoritative by

United States District Court for the Northern District of Florida. See, e.g., [Doc. 69 at p. 2

(“Dr. [Hunsucker] did not follow the ‘accepted standards of care’ in [Standard Operating

Procedure] 507.04.68 . . . .”)]; see also Keohane v. Jones, 328 F. Supp. 3d. 1288, 1294 (N.D. Fla.

2018). To the extent Plaintiff argues that the WPATH standards are the standards to be

applied to the evaluation and treatment of transgender inmates, and when not utilized,

those inmates are not receiving proper treatment, such argument is misplaced. In fact,

GDC Standard Operating Procedure (“SOP”) 507.04.68 clearly states that “[c]urrent,

accepted standards of care will be used as a reference” to develop treatment plans for

patients diagnosed with gender dysphoria. [Doc. 1-3 at pp. 1–2]. While the WPATH

standards may be “authoritative” in the Northern District of Florida, the relevant SOP in

this case provides that treatment plans for gender dysphoria must be “approved by the



                                                4
Statewide Medical Director and Statewide Mental Health Director.” [Id.]; see also Keohane,

328 F. Supp. 3d. at 1316.

       Crucially, there is nothing in the record indicating exactly what the WPATH

standards require and how they differ, if they do, from the treatment plans referenced by

the Statewide Medical Director and Statewide Mental Health Director in approving a

transgender inmate’s treatment plan. Stated differently, the record does not present any

admissible evidence, as required by Federal Rule of Civil Procedure 56, to demonstrate

what specific standards Defendants allegedly fail to meet. Plaintiff merely makes the

blanket assertion that Defendants do not follow the desired WPATH standards without

pointing to any differentiation between them and the medical standards—whatever they

may be—actually applied to Plaintiff’s treatment for gender dysphoria.

       When discussing the WPATH standards, Plaintiff states that they give “a list of

qualifications,” but the only qualification Plaintiff could recall was the requirement of a

master’s degree. [Doc. 48-3 at p. 58]. Admittedly, Plaintiff could not “think of the rest of

them,” and, unlike the plaintiff in Keohane, other than naming the WPATH standards in

connection with the discussion in Keohane, the specifics of these standards simply cannot

be found in the record in this case. 328 F. Supp. 3d. at 1305–07. See also [Doc. 69 at p. 3].

Moreover, there is no admissible testimony, affidavit or otherwise, that the GDC has

adopted the WPATH standards for treatment or, again, detailing what standards should

be applied to Plaintiff’s treatment.



                                             5
       Essentially, Plaintiff argues that if the treating medical professionals in this case

were “qualified to assess or treat . . . gender dysphoria,” according to the WPATH

standards, then there is a chance SRS could be prescribed as a method of treatment. See

[Doc. 69 at p. 2]. While it could certainly be argued, as Plaintiff has done—that the

evidence shows Plaintiff’s treating medical professionals may not have been primarily

focused on gender dysphoria—the record is clear in that each doctor was competent to

treat the condition. See [Doc. 65 at p. 20]. Plaintiff’s treating medical professionals have

consistently given the same conclusions, making it clear that SRS is not medically

necessary to treat Plaintiff’s gender dysphoria diagnosis. See [id. at pp. 18–23]; see also

[Doc. 48-8 at p. 3 (“Contrary to Inmate Bayse’s assertions, I have not made any

determination, finding, or formal recommendation that SRS is medically necessary for

[Plaintiff’s] condition.”)]; [Doc. 48-7 at p. 4 (“I am aware that Inmate Bayse has requested

SRS, but I have not located any determination, finding, or formal recommendation by a

medical or mental health provider that SRS is medically necessary for [Plaintiff’s]

condition.”)]; [Doc. 48-11 at p. 3 (“I have not made any determination, finding, or formal

recommendation that SRS is medically necessary for [Plaintiff’s] condition.”)].

       When a claim “turns on the quality of the treatment provided, there is no

constitutional violation as long as the medical care provided to the inmate is ‘minimally

adequate.’” Blanchard v. White Cty. Det. Ctr. Staff, 262 F. App’x 959, 964 (11th Cir. 2008)

(quoting Harris v. Thigpen, 941 F.2d 1495, 1504 (11th Cir. 1991)). The argument that



                                             6
Defendants are not using the desired standard of care (i.e., presumably the WPATH

standards) is an argument for claims sounding in medical negligence, and negligence—

even if it rises to the level of medical malpractice—is an insufficient basis on which to

attach liability under a claim of deliberate indifference. Herrick v. Carroll Cty, No. 1:01–

CV–0161–JEC, 2009 WL 3094843, at *5 (N.D. Ga. Sept. 28, 2009) (quoting Estelle, 429 U.S.

at 106); see also McElligott v. Foley, 182 F.3d 1248, 1254 (11th Cir. 1999).

       The bedrock of Plaintiff’s deliberate indifference claim is that the current treatment

plan developed and enacted by the medical professionals in this case is inadequate—a

claim based exclusively on a personal disagreement with the opinions of these medical

providers. See Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989). Such disagreement,

as the United States Magistrate Judge previously stated, “does not rise to the level of a

constitutional violation.” [Doc. 65 at p. 23]. Thus, logic dictates that if Defendants did not

violate Plaintiff’s constitutional rights, they necessarily could not have violated clearly

established precedent as set by the United States Supreme Court, the Eleventh Circuit

Court of Appeals, or the Georgia Supreme Court. Terrell, 688 F.3d at 1255–56, supra.

                                       CONCLUSION

       In summation, there is nothing in the record, aside from Plaintiff’s general

disagreement and difference of opinion as to which applicable standard of treatment

should be applied, that creates a genuine issue of material fact that the standards utilized

in the SOP and the treatment Plaintiff is currently receiving constitute deliberate



                                               7
indifference to a serious medical need, and thus violate the constitution. See Fed. R. Civ.

P. 56(a). After a de novo review of the record in this case, including those arguments

presented in Plaintiff’s Objection regarding allowances for social transitioning, the Court

agrees with the United States Magistrate Judge’s reasoning and ADOPTS the Report and

Recommendation [Doc. 65] notwithstanding Plaintiff’s arguments. Accordingly, the

Report and Recommendation is hereby MADE ORDER OF THE COURT, and

Defendants’ Motion for Summary Judgment [Doc. 48] is GRANTED.

       SO ORDERED, this 20th day of June, 2019.

                                          S/ Tilman E. Self, III
                                          TILMAN E. SELF, III, JUDGE
                                          UNITED STATES DISTRICT COURT




                                            8
